DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/887519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 1 of Copending Application ‘519 discloses an end-effector, comprising: a clamp arm; and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer and to electrically couple to a pole of an electrical generator; wherein the clamp arm comprises: a clamp jaw; a plurality of variable longitudinal support elements (the at least one spring as recited in the copending application); and a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator, wherein the cantilever electrode is fixed to the clamp jaw at a proximal end and free to deflect at a distal end, wherein the cantilever electrode is supported by the variable longitudinal support elements, and wherein the variable longitudinal support elements apply a variable force on the cantilever electrode from the proximal end to the distal end.
Regarding Present Claim 3, Claim 1 of Copending Application ‘519 discloses the end-effector of claim 1, wherein the variable longitudinal support elements comprises a plurality of springs with variable force (F) (see Claim 1 of copending application which discloses the first and second bias force of the springs being different, thus variable).

Claim 1, 3, 8, 12, 13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22, 23, 24, and 25 of copending Application No. 16/887493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 22 of Co-pending Application ‘493 discloses an end-effector, comprising: a clamp arm (Claim 1 of which Claim 21 depends upon); and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer and to electrically couple to a pole of an electrical generator (Claim 1); wherein the clamp arm comprises: a clamp jaw (Claim 1); a plurality of variable longitudinal support elements (Claim 22); and a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator, wherein the cantilever electrode is fixed to the clamp jaw at a proximal end and free to deflect at a distal end, wherein the cantilever electrode is supported by the variable longitudinal support elements, and wherein the variable longitudinal support elements apply a variable force on the cantilever electrode from the proximal end to the distal end (Claim 1).
Regarding Present Claim 3, Claim 22 of Co-pending Application ‘493 discloses the end-effector of claim 1, wherein the variable longitudinal support elements comprises a plurality of springs with variable force (F).
Regarding Present Claim 8, Claim 23 of Co-pending Application ‘493 discloses an end-effector, comprising: a clamp arm (Claim 1); and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer and to electrically couple to a pole of an electrical generator (Claim 1); wherein the clamp arm comprises: a clamp jaw (Claim 1); a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator (Claim 1); a compliant material fixed to the clamp jaw to support the cantilever electrode and act as a spring between the cantilever electrode and the clamp jaw (Claim 23).
Regarding Present Claim 12, Claim 24 of Co-Pending Application ‘493 discloses an end-effector, comprising: a clamp arm; and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer and to electrically couple to a pole of an electrical generator (Claim 1); wherein the clamp arm comprises: a clamp jaw (Claim 1); a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator; and a leaf spring element disposed at a distal end of the cantilever electrode (Claim 24).
Regarding Claim 13, Claim 24 of Co-pending Application ‘493 discloses the end-effector of claim 12, wherein a proximal end of the cantilever electrode is fixedly attached to the clamp jaw (Claim 1).
Regarding Present Claim 16, Claim 25 of Co-pending Application ‘493 discloses an end-effector, comprising: a clamp arm (Claim 1); and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer and to electrically couple to a pole of an electrical generator (Claim 1); wherein the clamp arm comprises: a clamp jaw (Claim 1); a cantilever electrode configured to couple to an opposite pole of the electrical generator (Claim 1); and a compressible material attached to a distal end of the cantilever electrode (Claim 25).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 4-7, 9-11, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3, 8, 12, 13, and 16 would be allowable if resolved by the terminal disclaimers.
It is the Examiner’s position that none of the art of record teach a true cantilever electrode which is supported at its proximal end and free to bend at its distal end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771